Citation Nr: 1734855	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-24 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2014, the Board remanded this case in order to schedule a Travel Board hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.

After that hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss has been manifested by not worse than Level I hearing impairment in the right ear and Level VI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for bilateral hearing loss was established in a May 2011 rating decision.  At that time he was assigned a noncompensable (0 percent) rating effective May 21, 2010.  The Veteran did not appeal of this initial rating for bilateral ear hearing loss or submit new and material evidence within one year of its issuance.  The Veteran filed the current claim for an increased rating in June 2012.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the record shows that the Veteran has been prescribed hearing aids.

In October 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 15, 20, 55, and 60 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 15, 30, 60, and 60 dB respectively.  This is a puretone threshold average of 38 dB in the right ear and 41 dB in the left ear.  His speech recognition scores obtained using the Maryland CNC Test was 96 percent for the right ear and 98 percent for the left ear.  The Veteran described the functional impact of this disability as difficulty hearing his family, friends, and health care providers without amplification.  Also, before hearing aids were provided, he had to turn the television up loud and had difficulty hearing over the telephone.  Based on the above, the Veteran's hearing impairment corresponds to Level I in both ears.  See 38 C.F.R. § 4.85, Table VI.  Applying these measurements to Table VII, the Veteran's hearing loss would warrant a noncompensable rating.

A March 2013 private examination includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 30, 55, and 75 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 15, 45, 70, and 80 dB respectively.  Despite the doctor's assertion that this was a puretone threshold average of 40 dB in the right ear and 47 dB in the left ear, the Board finds that this audiogram's findings result in a puretone threshold average of 45 dB in the right ear and 53 dB in the left ear based on the 1000, 2000, 3000, and 4000 Hz readings.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  His speech recognition scores obtained using the Maryland CNC Test were 88 percent for right ear and 60 percent for the left ear.  Based on the above, the Veteran's right ear hearing impairment corresponds to Level II and his left ear hearing impairment corresponds to Level V.  See 38 C.F.R. § 4.85, Table VI.  Applying these measurements to Table VII, the Veteran's hearing loss would warrant a 10 percent rating.

In July 2013 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 20, 25, 60, and 60 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 40, 75, and 75 dB respectively.  This is a puretone threshold average of 41 dB in the right ear and 53 dB in the left ear.  His speech recognition scores obtained using the Maryland CNC Test was 98 percent for the right ear and 94 percent for the left ear.  The Veteran described the functional impact of this disability as inability to hear anything correctly without his hearing aids.  Sometimes, if he was facing a person, he could understand them, but otherwise he did not.  This was improved significantly with hearing aids.  Based on the above, the Veteran's hearing impairment corresponds to Level I in both ears.  See 38 C.F.R. § 4.85, Table VI.  Applying these measurements to Table VII, the Veteran's hearing loss would warrant a noncompensable rating.

In an August 2013 statement, the Veteran described difficulty understanding others, which led to embarrassment when he responded to questions that were not the questions ask.  He also stated that he had to turn the ringer on his telephone way up and was unable to hear the chimes of his appliances if he was not close.

In her December 2013 statement, the Veteran's wife reported that he kept the television very loud, did not hear what she said, and would become stressed when socializing with a group because he could not what is being said.

In her December 2013 statement, the Veteran's daughter stated that her father had difficulty hearing her unless she spoke very loudly or sat right in front of him.  She had to repeat herself.  She also described incidents where her father would misunderstand what her mother said to him, like getting in the car when she said they would take the golf cart.

In a December 2013 statement, the Veteran's friend noted progressive hearing loss over the years, especially recently.  The Veteran's hearing was so bad that "if he was not looking at you, he would not even know anyone was there" despite being spoken to.

An April 2017 private examination includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 30, 30, 55, and 75 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 50, 75, and 85 dB respectively.  This is a puretone threshold average of 48 dB for the right ear and 58 dB for the left ear.  His speech recognition scores obtained using the Maryland CNC Test was 100 percent for right ear and 60 percent for the left ear.  Based on the above, the Veteran's right ear hearing impairment corresponds to Level I and his left ear hearing impairment corresponds to Level VI.  See 38 C.F.R. § 4.85, Table VI.  As such, worsening hearing loss was shown.  Nevertheless, applying these measurements to Table VII, the Veteran's hearing loss still warrants a noncompensable rating.

At his May 2017 hearing, the Veteran's wife testified that the Veteran was unable to hear everyone when they socialized with large groups.  The Veteran agreed.  He testified that he was able to talk one-on-one without too much difficulty, missing some of the words.  He had to turn to look at people when speaking to them or he would miss words and have to ask others to repeat, which was embarrassing.

Based on the above, the Veteran's hearing loss consistently has warranted a noncompensable rating except for the measurements provided in the March 2013 private audiogram.  This audiogram was performed just five months after the October 2012 VA examination and just four months prior to the July 2013 VA examination, both of which found significantly better hearing.  Because of its inconsistency with the VA examinations immediately preceding and following it, the Board finds the March 2013 private audiogram to be less probative.  The remaining VA and private audiograms show Level I hearing impairment in the right ear and no worse than Level VI hearing impairment in the left ear, which warrants a noncompensable rating.  The Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a compensable rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a higher schedular rating for bilateral hearing loss.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of bilateral hearing loss, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


ORDER

A compensable rating for hearing loss is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


